Citation Nr: 0815705	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, secondary to service-connected right foot 
disability.  

2.  Entitlement to service connection for a bilateral hip 
disability, secondary to service-connected right foot 
disability.  

3.  Entitlement to service connection for a bilateral knee 
disability, secondary to service-connected right foot 
disability.  

4.  Entitlement to service connection for a right leg 
disability, secondary to service-connected right foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from May 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In June 2005 and May 2007, the 
Board remanded the claims for additional development.  

In April 2005, the veteran was afforded a videoconference 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determinations in these claims and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran does not have a low back disability, a hip 
disability, a knee disability, or a right leg disability, 
that was caused or aggravated by his service-connected right 
foot disability.  




CONCLUSION OF LAW

The criteria for secondary service connection for a low back 
disability, a hip disability, a knee disability, and a right 
leg disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
a low back disability, a hip disability, a knee disability, 
and a right leg disability, with all disabilities claimed as 
caused or aggravated by his service-connected right foot 
disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury. 38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently. The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Service connection is currently in effect for bony exostosis, 
right foot, with arhtrodesis, first tarsal-metatarsal joint 
with traumatic arthritis and tenderness, evaluated as 20 
percent disabling.   

The medical evidence consists of VA and non-VA reports, dated 
between 1982 and 2008.  This evidence shows that the veteran 
has been treated for complaints of a number of joint pains, 
and right leg pain.  A VA X-ray report, dated in 1986, shows 
that the veteran was noted to have degenerative joint disease 
of the lumbar spine.  Subsequently dated VA and private 
reports indicate that the veteran has interarticular changes 
in the hips.  

A November 1987 report from a private physician, R.J., M.D., 
states that the veteran has arthritis in his right leg.  
Reports from another private physician, R.L.W., M.D., dated 
between 1982 and 1998, contain notations of mild arthritis of 
the left hip, and "complaints of back and leg pain from 
arthritis."  VA X-ray reports for the knees, dated in 
October 2006, note a normal left knee, and an oestochondroma 
on the postero-lateral side of the right tibia.  A July 2007 
VA X-ray report for the knees contains an impression of 
"negative knees bilaterally."  VA X-ray reports for the 
hips, also dated in July 2007, note degenerative arthritis of 
the right hip, and that the left hip was within normal 
limits, providing evidence against these claims.  

As an initial matter, despite the aforementioned X-ray 
evidence, some of which indicates that there is no X-ray 
evidence of a left knee or left hip disorder, the claims 
files include a number of notations referencing knee and hip 
disorders, and the Board will assume that knee disorders, and 
hip disorders are present.  

The Board first notes that the claims files include a 
decision of the Social Security Administration (SSA), dated 
in June 1994, which shows that the SSA determined that the 
veteran was disabled as of November 1992.  The report notes 
that the veteran had work experience as a farm laborer, which 
the veteran described as "unskilled manual labor that 
required him to perform routine heavy lifting and repetitive 
bending, stooping, pushing, and pulling.  He complained of 
"arthritic pain" in his back, neck, shoulders, hips, and 
legs.  His primary diagnosis was noted to be chronic 
obstructive pulmonary disease, and there were notations of a 
secondary diagnosis of "arthritis" (not otherwise 
specified).   

A VA examination report, dated in December 1996, shows that 
the examiner stated, "I do not believe that the involvement 
of the right foot, in any way, accounts for this patient's 
degenerative changes, along the axial skeleton, or the major 
joints (shoulders - leg - spine)."  The examiner stated that 
the veteran's claims file had been reviewed, providing more 
evidence against these claims.  

A VA spine examination report, dated in January 2002, shows 
that the examiner indicated that he had previously examined 
the veteran in September 2001 (actually, September 2000) 
(only the right foot was examined at that time), and that, 
"This patient continues to experience the effects of a 
generalized osteoarthritic process.  In my opinion based on 
these two examinations, there is no etiological relationship 
specifically between the generalized osteoarthritic process 
and the condition of the right foot." The examiner stated 
that the veteran's claims file had been reviewed, providing 
more evidence against these claims.  
   
A VA joints examination report, dated in October 2006 
(completed by examiner J.S.K.), notes DJD (degenerative joint 
disease) of the bilateral knees and hips, and that the 
veteran had been able to farm until his retirement.  The 
examiner states that it "is less likely than not (less than 
50/50 probability)" that the veteran's right foot disability 
was the cause of his DJD, providing yet more evidence against 
these claims.  The examiner noted that the veteran had been 
able to farm for many years.  The examiner stated that the 
veteran's claims file had been reviewed.  

A VA spine examination report, dated in October 2006, also 
completed by J.S.K., shows that on examination, there was no 
muscle spasm, localized tenderness, or guarding severe enough 
to be responsible for an abnormal gait or abnormal spinal 
contour.  The report indicates that scoliosis was present.  
The examiner stated, "I think it is as least as not, not 
likely" that his DJD was able to spread all over his body, 
and that the veteran's DJD was due to the aging process.  He 
noted that the veteran's right foot disorder symptoms 
permitted him to farm until his retirement.  

In an addendum, dated in July 2007, J.S.K. states that the 
veteran's DJD is not caused by or a result of his right foot 
injury.  He noted that the veteran had been able to farm 
until about 1990, and that his DJD and myalgias were most 
likely due to age, weight, and genetics.  

In an addendum, dated in December 2007, J.S.K. states that 
the veteran's "minor right foot injury" has not caused a 
severe low back, right leg, bilateral knee, or hip condition.  
He noted that the veteran was 66 years old, that he had 
minimal arthritis in his lumbar spine, hips and knees.  He 
further concluded that the veteran's arthritis in these 
joints had not been aggravated due to his right foot 
condition.  He explained that the veteran's arthritis was 
symmetrical in the bilateral lower extremities, and, in 
essence, that the amount of arthritis found was consistent 
with his age.  The examiner stated that the veteran's VA 
reports from October 2006 and July 2007 had been reviewed.  

With regard to the claim for a right leg disability, this 
claim is interpreted to be exclusive of the claim for a right 
knee disability (as well as the service-connected right foot 
disability), and the Board finds that the preponderance of 
the evidence shows that the veteran does not have a right leg 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (under 38 U.S.C.A. § 1110, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation).  

Although the Board has considered Dr. R.L.W.'s notations of 
leg pain from arthritis, the veteran is not shown to have a 
diagnosed right leg disorder.  In this regard, absent an 
underlying pathology, "leg pain" alone does not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  The 
Board therefore finds that service connection for a right leg 
disability is not warranted under 38 C.F.R. § 3.310 or Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The aforementioned VA etiological opinions all weigh against 
the claims.  These opinions are shown to have been based on a 
review of the veteran's claims files, and collectively, they 
discuss the veteran's relevant history, discuss current 
relevant findings, attribute the veteran's arthritis to 
factors other than his service-connected right foot 
disability, and rule out the possibility of aggravation.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claims, and that the claims must be denied.  

In reaching these decisions, the Board has considered three 
statements from R.L.W., M.D.  In a notation scrawled on a 
page of an old statement of the case, dated in March 1997, 
(which was, in turn, attached to a VA Form 9 [substantive 
appeal]), he states that the veteran's "lumbar spine and 
right leg arthritis may be related to an abnormal gait caused 
by his right foot injury."  In a letter dated in July 2003, 
he states, "He has suffered a right foot injury, which 
causes an abnormal gait and may be the cause of his hip and 
back problems."  

The probative value of these statements is greatly reduced 
because they are equivocal in their terms, and they are not 
shown to have been based on a review of the veteran's claims 
file.  Prejean.  In addition, the Board notes that while the 
March 1997 reference to the "right leg arthritis" could be 
construed to have been intended to reference the right knee, 
the July 2003 statement cannot be read to address the claim 
for a knee disorder.  

In a letter, dated in February 2006, Dr. R.L.W. states that 
he has been treating the veteran since 1989, that he had 
reviewed "his record from his military service and the VA," 
and that the veteran's right foot injury had caused an 
abnormal gait, "and it is likely that this is the cause of 
his hip and back problems."  

The Board finds that this opinion is insufficient to warrant 
a grant of any of the claims.  The Board initially notes that 
this statement does not address the claim for knee 
disabilities.  In addition, VA has not adopted a "treating 
physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
Furthermore, although this statement indicates that it was 
based on a review of relevant records, it does not account 
for the fact that the veteran's arthritis is symmetrical in 
his bilateral lower extremities (as noted in the December 
2007 VA addendum), nor does it discuss why such factors as 
age weight, and genetics, have been ruled out (as noted in 
the July 2007 and December 2007 VA addendums).  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a 
nexus may decline in probative value where the physician 
fails to discuss relevant medical history).  In summary, this 
opinion lacks sufficient probative value to warrant a grant 
of any of the claims and is clearly outweighed by the medical 
evidence cited above that provides significant and highly 
probative evidence against these claims.  

Simply stated, the Board finds that the post-service medical 
record, as a whole, provides highly probative evidence 
against these claims, outweighing all evidence that supports 
the veteran, including his own statements to the VA.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issues on appeal are based on the 
contention that a low back disability, a hip disability, a 
knee disability, and a right leg disability, are related to a 
service-connected condition, and these are not contentions 
capable of lay diagnosis.  See Espiritu; Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

Furthermore, when the post-service medical record (which 
indicates that the claimed conditions are not related to a 
service-connected disability), the Board finds that the 
medical evidence outweighs the veteran's contentions that he 
has a low back disability, a hip disability, a knee 
disability, and/or a right leg disability, that are related 
to a service-connected condition.  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in April 2003, February 2005, 
September 2006, and June and December of 2007, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  Although none of the 
VCAA notices complied with the requirement that the notice 
must precede the adjudication, any defect with respect to the 
timing of the VCAA notice in this case was nonprejudicial.  
There is no indication that the outcomes of the claims have 
been affected, as all evidence received has been considered 
by the RO.  In this case, the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  He was afforded a hearing in April 2005, and 
the claims were readjudicated in the December 2006 and 
February 2008 supplemental statements of the case.  For these 
reasons, the timing of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson (Mayfield II), 444 F.3d 1328 (Fed. Cir. 
2006); aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and records from the SSA.   The veteran has 
been afforded examinations, and etiological opinions have 
been obtained.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for a low back disability is denied.  

Service connection for a knee disability is denied.  

Service connection for a hip disability is denied.  

Service connection for a right leg disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


